Citation Nr: 1503149	
Decision Date: 01/22/15    Archive Date: 01/27/15

DOCKET NO.  13-03 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mac, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to January 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

In June 2013, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record.  During the hearing the Veteran confirmed that he did not want a Decision Review Officer (DRO) to review his claim.

In November 2013, the Veteran submitted additional evidence with a waiver for initial RO review.  

The Veteran filed a claim of service connection for PTSD, however the Court of Appeals for Veteran Claims has held that a claim for service connection for a psychiatric disorder encompasses all pertinent symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus the issue has been broadened and recharacterized as reflected on the title page.  

The Virtual VA paperless claims processing system includes a transcript of the June 2013 Board hearing.  The other documents on Virtual VA are either duplicative of the evidence of record or are not pertinent to the present appeal.  The Veterans Benefits Management System does not include any documents.    


FINDINGS OF FACT

1. The Veteran was authorized to wear the Combat Medics Badge and served in an Infantry Division in Vietnam. 

2. PTSD is attributable to service.


CONCLUSION OF LAW

PTSD was incurred in service. 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. 
§§ 3.303, 3.304(f) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 

In light of the favorable determination to grant entitlement to service connection for PTSD, VA's duties to notify and assist are deemed fully satisfied and there is no prejudice to the Veteran in proceeding to decide the issue on appeal.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159.

Analysis

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to provide service connection, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exist is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

In order for a claim for service connection for PTSD to be successful there must be: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) a link, established by medical evidence, between the current symptoms and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  If the claimed stressor is related to combat, service department evidence that the veteran engaged in combat or that the veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor. 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans). 

In the instant case, the Veteran's DD 214 Form shows that he served in Vietnam from August 1970 to January 1971.  He was in an Infantry Division and was authorized to wear the Combat Medics Badge (MEB).  In statements and testimony the Veteran stated that his stressors during service included treating wounded and dying soldiers.  Based on the documented award, the Board accepts the Veteran's reported stressors involving both combat and noncombat events in service.  See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f).

The remaining question is whether the Veteran has a PTSD diagnosis that is related to his service.  After a careful review of the evidence of record the Board finds that the weight of the evidence supports a finding that the Veteran has a diagnosis of PTSD that is related to his in-service stressors.  Private treatment records dated in November 2012 show the Veteran had a diagnosis of PTSD per DSM-IV criteria.  In November 2009 a private examiner linked the Veteran's PTSD to his in-service stressors as a medic.  

The Board recognizes that there is an unfavorable VA opinion of record.  On VA examination in December 2010, the examiner opined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD because he did not witness his friend's death, persistently re-experienced this traumatic event, and his symptoms of avoidance, persistent arousal and distress were not related to PTSD.  The Board finds the examiner's opinion to be inadequate as it was narrowly focused on the Veteran's friend's death.  She did not address the overall circumstances of the Veteran's active service as a medic where he treated numerous wounded and dying soldiers.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312  (2007).  Thus the December 2010 VA examination is of no probative value.  

In sum, the Board finds that the weight of the evidence supports the conclusion that the Veteran has a PTSD diagnosis per the DSM IV criteria that is related to his 
in-service stressors.  As such all reasonable doubt must be resolved in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

The Board recognizes that the Veteran has been diagnosed with other mental disorders.  Private treatment records in July 2009 show a diagnosis of adjustment disorder with anxiety.  On VA examination in December 2010 the examiner noted that the Veteran reported symptoms of depression within the past year after a falling-out between his mother and sister.  She provided a diagnosis of major depressive disorder and opined that it was less likely than not related to service, stating that the Veteran had a good relationship with his wife, children, coworkers, and friends.  

On the Form 9 appeal received in January 2013, the Veteran raised the issue of whether his depression was aggravated by service.  Service treatment records show that on the induction report of medical history dated in November 1969 the Veteran checked the box indicating "depression or excessive worry".  The examiner noted that the Veteran worried when under pressure.  Service treatment records do not show treatment for a psychiatric disorder and on induction examination in November 1969 and on separation examination in January 1971 the Veteran's psychiatric status was evaluated as normal.  

If defects, infirmities or disorders are not noted when a veteran is examined and accepted for service, the presumptions of soundness may be rebutted by clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service.  See 38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  As a psychiatric disorder was not noted on the entrance examination into service, the Veteran is entitled to the presumption of soundness.  The Veteran's indication of "depression or excessive worry" on the induction report of medical history dated in November 1969 does not rise to the level of clear and unmistakable evidence that a disorder preexisted service.  The evidentiary standard is an onerous one and the result must be undebatable.  Thus the presumption of soundness has not been rebutted regarding the Veteran's major depressive disorder.

In the instant case, the Board finds that the award of service connection for PTSD encompasses all of his ratable psychiatric symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Moreover, VA is precluded from differentiating between the symptoms of the Veteran's service-connected PTSD and those of his other mental disorders in the absence of clinical evidence that clearly shows such a distinction.  See Mittleider v. West, 11 Vet. Ap. 181, 182 (1998).  Furthermore, because all psychiatric disorders, with the exception of eating disorders, are evaluated under the General Rating Formula for Mental Disorders, a single evaluation will be assigned that encompasses all of his overlapping psychiatric symptoms, however diagnosed.  See Amberman v. Shinseki, 570 F.3d 1377, 1381 (2009).  Therefore, as there are no ratable psychiatric symptoms beyond the scope of the already service-connected pathology, there is no remaining nonservice-connected psychiatric disability for consideration in this appeal.


ORDER

Service connection for PTSD is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


